Citation Nr: 1502768	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r) (West 2014).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M. 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND


The Veteran had active service from March 3, 1972, to July 1, 1975; he had 16 years, 8 months, and 13 days of service prior to March 3, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2012, the Veteran and his caregiver testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of that hearing is of record.  

In February 2013 the Board denied the Veteran's claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2014, the Court vacated the Board's decision and remanded the case to the Board.  In November 2014, the Board notified the Veteran by letter of the Court's action and invited him to submit additional evidence and/or argument in support of his claim.  A review of the claims folders does not reflect additional argument or evidence has been received from the Veteran.  Later in November 2014, the Veteran's representative submitted additional argument in support of the claim on appeal.  

As discussed in the Board's February 2013 decision, SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350 and 3.352 (2014).  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).  

With regard to his claim on appeal, the Veteran is requesting an additional rate of SMC greater than that currently assigned based on the need for aid and attendance.  

The criteria for establishing the need for aid and attendance includes consideration of whether the Veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or whether he is a patient in a nursing home because of mental or physical incapacity; or whether he establishes factually a need for aid and attendance under the criteria set forth under 38 C.F.R. § 3.352(a) (inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed himself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment).  The aid needs to be regular but need not be constant.  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).


If a veteran is so helpless as to be in the need of regular aid and attendance, he or she can qualify for such benefit under 38 U.S.C.A. § 1114 subsection (l).  See also 38 C.F.R. § 3.350(b)(3).  However, any such award must be based upon disability separate and distinct from those disabilities that form the basis of a veteran's SMC award, if such an award has been granted.  See 38 C.F.R. § 3.350(e)(3).  

Otherwise, a veteran is entitled to a special aid and attendance allowance authorized under 38 U.S.C.A. § 1114 subsection (r) and 38 C.F.R. § 3.352(h) when he or she is entitled to the compensation authorized under 38 U.S.C.A. § 1114 subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114 subsection (p), and the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.352(h)(1).  

A veteran is entitled to SMC at the (o) rate where he or she, as a result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, with no condition being considered twice in the determinations.  See 38 U.S.C.A. § 1114(o). 

Also under 38 U.S.C.A. § 1114 subsection (r) and 38 C.F.R. § 3.352(h), a veteran is entitled to an even higher level aid and attendance allowance when the following conditions are met:

(i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114 subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114 subsection (p).  

(ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a).  

(iii) the veteran needs a "higher level of care" (as defined in [38 C.F.R. § 3.352](b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  

Also, a need for a "higher level of care" shall be considered to be a need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  See 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional," means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).  

The requirements for establishing the need for a "higher level of care" are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).  

The Board is mindful of the significant disability experienced by the Veteran as a result of his service-connected multiple sclerosis.  It is also in agreement with the Veteran, and his representative, that he is in need of a person to assist him in his activities of daily living.  In this regard, the Board did review and consider the Veteran's hearing testimony as well as statements from the Veteran's caregiver and his medical clinicians prior to its February 2013 decision.  In particular, in a June 2010 statement, the Veteran's caregiver, S. M., commented that she administered medication, performed massages and helped the Veteran with stretching exercises, and apparently contacted the Veteran's doctors at the VA if medical questions arose.  

Notwithstanding the above, the Veteran is receiving SMC at the N+K rate.  This compensation rate reflects consideration of the loss of use of both of the Veteran's lower extremities (no natural knee action) plus loss of use of the Veteran's right upper extremity (no natural elbow action).  (Parenthetically, the Board notes that in this case, loss of use of both lower extremities or loss of use of an upper extremity and a lower extremity would only establish SMC at the (m) rate.) 

As pointed out by the Court, the Board failed to discuss whether loss of use of the right upper extremity, in the absence of any disability of the lower extremities, could possibly warrant an aid and attendance rating under SMC at the (l) rate.  

If aid and attendance was warranted for the loss of use of the right upper extremity, the Veteran could establish both SMC at the (m) rate (i.e., loss of use of the lower extremities absent natural knee action) as well as SMC at the (l) rate (i.e., need for aid and attendance due to loss of use of the right upper extremity).  This would result in entitlement to SMC at the (o) rate (i.e., two or more rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, with no disability being considered twice in the determinations).  Meeting the requirements of SMC at the (o) rate, as noted above, would allow for consideration of special aid and attendance allowance authorized under 38 U.S.C.A. § 1114 subsection (r).  

The Board is also aware that the Veteran's dominant hand is his left.  He is currently service connected for left arm weakness related to multiple sclerosis and is receiving a 30 percent disability rating.  Otherwise, the Veteran was last provided a VA examination in December 2010 and his most current VA outpatient treatment records are dated no later than April 2011.  Whether the Veteran's disability picture has progressed and demonstrates loss of use of the left upper extremity is unknown.  If such is the case, the Veteran's loss of use of his upper extremities along with loss of use of his lower extremities could also establish two or more rates provided in one or more subsections (l) through (n), and thus meet the requirements of SMC at the (o) rate.  

Therefore, it would helpful to the Board if the Veteran underwent a current VA examination for the purpose of evaluating his multiple sclerosis.  In particular, the Veteran's left upper extremity should be evaluated and the examiner should comment on the severity of the disability and its limiting effects.  The examiner should additionally comment on the likelihood that the Veteran's right upper extremity disability, singularly and without consideration of any other disabilities, would require the Veteran's need of aid and attendance of another person.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his multiple sclerosis.  After obtaining any submitted release of information forms, procure records of any treatment the Veteran has received.  Also, obtain the Veteran's available VA records dated since April 2011 through the CAPRI records system.  The Veteran appears to receive his treatment through the VA Medical Center in Tampa, Florida as well as the VA community based outpatient clinic (CBOC) in New Port Lucie, Florida.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for VA examinations to assess current manifestations and severity of his multiple sclerosis, to include separate eye and psychiatric examinations.  The claims folder must be made available to and be reviewed by each examiner in conjunction with the examinations.  

Psychiatric 

(The Veteran is service connected for depressive neurosis as secondary to multiple sclerosis.)  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Consequently, the examination should comport with DSM-IV.)

Eyes

(The Veteran is service connected for bilateral nystagmus and visual field loss as secondary to multiple sclerosis.)

The examiner should render specific findings concerning current symptomatology related to the Veteran's bilateral nystagmus and visual field loss, to include any loss in central visual acuity.  All appropriate tests should be conducted.  

To the extent possible, the examiner should distinguish the symptoms attributable to bilateral nystagmus and visual field loss with any other eye disabilities (e.g., glaucoma and cataracts).  If it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall bilateral eye impairment. 

Brain & Spinal Cord

(The Veteran is service connected for loss of use of his right upper extremity and bilateral lower extremities, as well as for his left upper extremity and for spastic bladder.  These conditions have been found secondary to multiple sclerosis.)

A comprehensive examination of the Veteran should be conducted and all manifestations of the Veteran's multiple sclerosis should be reported.  In particular, the examiner should comment on the severity of disability associated with the Veteran's upper and lower extremities, as well as his spastic bladder.  The examiner should address the following questions:

a. Is the impairment of the Veteran's left upper extremity so severe that it results in loss of use (no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance)?  

b. Does the Veteran's loss of use of his right upper extremity, singularly and without consideration of any other disabilities, result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his activities of daily living (ADLs) and care?  [Examples: Inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed himself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment.  (The aid needs to be regular but need not be constant.)]

c.  Does the Veteran require the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?  

If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?  (The Veteran testified during his January 2012 hearing that he did not know of any specific healthcare training his caregiver had undergone.)  

The examiners' reports must include a complete rationale for all opinions and conclusions expressed, to include an explanation for any conclusion that providing a requested opinion could not be done without resorting to speculation.  

3.  Following the development above, readjudicate the issue on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

